Opinion of August 7, 2007, Withdrawn; Appeal Dismissed and Substitute
Memorandum Opinion filed September 13, 2007







 
Opinion
of August 7, 2007, Withdrawn; Appeal Dismissed and Substitute Memorandum
Opinion filed September 13, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-01059-CV
____________
 
CHICAGO TITLE INSURANCE COMPANY, Appellant
 
V.
 
HOME LOAN CORPORATION D/B/A EXPANDED 
MORTGAGE CREDIT, Appellee
 

 
On Appeal from the
215th District Court
Harris County,
Texas
Trial Court Cause
No. 01-46491
 

 
S U B S T I T U T E   M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 23, 2004.  On August 7, 2007, this
court issued an opinion.  On rehearing, that opinion is withdrawn and this
substitute opinion issued.
On
August 17, 2007, the parties filed an agreed motion to dismiss the appeal in
order to effectuate a compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is
granted.  




Accordingly,
the appeal is ordered dismissed.  Our opinion of August 7, 2007, is withdrawn. 
See Tex. R. App. P.
42.1(c).
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 13, 2007.
Panel consists of Justices Fowler, Edelman and Guzman. *
(Senior J., Edelman sitting by assignment.)




*  Senior Justice Richard H. Edelman sitting by
assignment.